MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                   FILED
Memorandum Decision shall not be regarded as
                                                                         Aug 23 2017, 7:55 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,                          CLERK
                                                                          Indiana Supreme Court
collateral estoppel, or the law of the case.                                 Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
David D. Becsey                                        Curtis T. Hill, Jr.
Zeigler Cohen & Koch                                   Attorney General of Indiana
Indianapolis, Indiana
                                                       Matthew B. MacKenzie
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Anthony LaRussa,                                           August 23, 2017

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A02-1703-CR-619

        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Hon. Kurt M. Eisgruber, Judge
                                                           Trial Court Cause No.
Appellee-Plaintiff.
                                                           49G01-1402-MR-9082




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-619 | August 23, 2017             Page 1 of 7
                                          Case Summary
[1]   On February 20, 2014, Appellant-Defendant Anthony LaRussa, Kenneth

      Rackemann, Samantha Bradley, and Valencia Williams formed a plan to rob

      Walter Burnell, who was dealing drugs out of an Indianapolis house.

      Rackemann went to the house with a gun provided by LaRussa, while Bradley

      and Williams waited in the car. Inside the house were Burnell, Hailey Navarra,

      Jacob Rodemich, Kristy Sanchez, and one other person.


[2]   Rackemann pulled the gun on Burnell and, when Burnell indicated that he was

      not going to give him anything, shot Burnell, killing him. Rackermann then

      shot Rodemich and Sanchez, killing them, and wounded Navarra, who was

      then killed by Williams. LaRussa ultimately pled guilty to Class A felony

      conspiracy to commit robbery, and trial court sentenced him to forty-four years

      of incarceration. LaRussa contends that his sentence is inappropriately harsh.

      Because we disagree, we affirm.



                            Facts and Procedural History
[3]   In early 2013, LaRussa met Matthew Fendley while the two were incarcerated.

      Later that year, Fendley was released from prison and reconnected with

      LaRussa in Indianapolis. LaRussa took Fendley to a residence at 3432 South

      Parker Avenue and introduced him to Burnell. According to Fendley, Burnell

      was selling methamphetamine, heroin, marijuana, and prescription pills from




      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-619 | August 23, 2017   Page 2 of 7
      3432 South Parker, and Fendley eventually came to work there providing

      security along with Rackemann.


[4]   On February 20, 2014, LaRussa, Rackemann, Bradley, and Williams formed a

      plan to rob Burnell. Rackemann was to go to 3432 South Parker, offer to sell

      Burnell some methamphetamine, wait until Burnell opened a safe, and rob him.

      To that end, LaRussa provided Rackemann, who was high at the time on an

      unknown drug, with a black revolver. Later that day, Fendley and Navarro

      were dropped off at 3432 South Parker and, not long after, received a telephone

      call from Rackemann, who told Fendley that he, Bradley, and Williams were

      coming over to sell Burnell some methamphetamine. In addition to Burnell,

      Fendley, and Navarra, Rodemich and Sanchez were also inside 3432 South

      Parker when Rackemann arrived. Rackemann went inside and left Bradley and

      Williams in the car.


[5]   Once inside, Rackemann pulled LaRussa’s black revolver on Burnell and

      attempted to rob him. When Burnell told Rackemann that he would not give

      him anything and that Rackemann would have to shoot him, Rackemann did,

      once in the chest, killing Burnell. Rackemann then found Rodemich and

      Sanchez and shot them both in the head, killing them. Rackemann also shot

      Navarra in the neck, wounding her. Williams came into the house when

      Rackemann ran out of ammunition and shot Navarra several times, killing her

      as well.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-619 | August 23, 2017   Page 3 of 7
[6]   On February 27, 2014, the State charged LaRussa with four counts of murder,

      Class A felony robbery, and Class A felony conspiracy to commit robbery. On

      February 22, 2017, pursuant to a plea agreement, LaRussa pled guilty to Class

      A felony conspiracy to commit robbery. On March 2, 2017, the trial court

      sentenced LaRussa to forty-four years of incarceration, with forty to be served

      in the Department of Correction and four to be served in community

      corrections. The trial court found LaRussa’s guilty plea and remorse to be

      mitigating factors that were nonetheless far outweighed by his criminal history

      and the facts, circumstances, and foreseeability of the crime.


                                 Discussion and Decision
                                Appropriateness of Sentence
[7]   LaRussa contends that his enhanced sentence is inappropriately harsh. We

      “may revise a sentence authorized by statute if, after due consideration of the

      trial court’s decision, the Court finds that the sentence is inappropriate in light

      of the nature of the offense and the character of the offender.” Ind. Appellate

      Rule 7(B). “Although appellate review of sentences must give due

      consideration to the trial court’s sentence because of the special expertise of the

      trial bench in making sentencing decisions, Appellate Rule 7(B) is an

      authorization to revise sentences when certain broad conditions are satisfied.”

      Shouse v. State, 849 N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations

      and quotation marks omitted). “[W]hether we regard a sentence as appropriate

      at the end of the day turns on our sense of the culpability of the defendant, the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-619 | August 23, 2017   Page 4 of 7
      severity of the crime, the damage done to others, and myriad other factors that

      come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). In addition to the “due consideration” we are required to give to the

      trial court’s sentencing decision, “we understand and recognize the unique

      perspective a trial court brings to its sentencing decisions.” Rutherford v. State,

      866 N.E.2d 867, 873 (Ind. Ct. App. 2007). LaRussa pled guilty to Class A

      felony, which has a sentencing range of twenty to fifty years of incarceration,

      with the advisory sentence being thirty years.1 See Ind. Code § 32-50-2-4(a). As

      mentioned, the trial court imposed an enhanced sentence of forty-four years.


[8]   The nature of LaRussa’s offense justifies an enhanced sentence. While

      LaRussa may not have intended the deaths of Burnell, Navarra, Rodemich, and

      Sanchez, he was heavily involved in the plan to commit armed robbery of

      Burnell, a person known to be an armed drug dealer. In addition to hatching a

      detailed plan for the robbery, LaRussa provided Rackemann—who was high on

      drugs at the time—with a firearm. Under the circumstances, the bloody and

      tragic consequences of this incredibly ill-conceived plan were entirely

      foreseeable. LaRussa’s role in planning an attempted armed robbery that

      predictably turned into a quadruple murder justifies his enhanced sentence.




      1
        LaRussa also notes that recent amendments to the robbery statute have changed the maximum sentence
      from fifty to forty years and argues that they reflect a change in public policy that should, presumably, result
      in a sentence reduction. “Generally speaking, the sentencing statutes in effect at the time the defendant
      committed the offense govern the defendant’s sentence.” Marley v. State, 17 N.E.3d 335, 340 (Ind. Ct. App.
      2014), trans denied. LaRussa does not explain why his case should be an exception to the general rule.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-619 | August 23, 2017                 Page 5 of 7
[9]    LaRussa’s character also fully justifies an enhanced sentence. LaRussa

       accumulated the following juvenile record beginning in 2001 at the age of 11:

       (1) a 2001 adjudication for theft, diversion failed, substance abuse treatment

       failed, probation violation; (2) a 2001 adjudication for burglary, violation found

       true; (3) a 2002 adjudication for auto theft and resisting law enforcement,

       violation found true; and (4) a 2003 adjudication for auto theft, resisting law

       enforcement, and fleeing law enforcement. LaRussa has the following prior

       adult criminal record: (a) 2005 convictions for Class C felony burglary and

       Class D felony auto theft, three probation revocations resulting in DOC

       placement; (2) a 2010 conviction for Class A misdemeanor battery; (3) a 2011

       conviction for Class C felony carrying a handgun without a license,

       corresponding violation of community corrections and probation, probation

       revoked; and (4) 2013 felony convictions for possession of cocaine and a

       firearm. In summary, LaRussa incurred his first juvenile arrest at age eleven

       and first adjudication at age fourteen, has numerous felony convictions and

       adjudications, has been arrested seventeen times as an adult, and has

       committed numerous violations of the terms of community corrections and

       probation. Despite LaRussa’s extensive criminal history, he has not chosen to

       reform himself.


[10]   LaRussa points to his guilty plea and stated remorse as points in his favor.

       LaRussa’s decision to plead guilty, however, was almost certainly a pragmatic

       one, as he stood to benefit greatly from his plea, to say the very least. In

       exchange for LaRussa’s guilty plea to one Class A felony, the State agreed to


       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-619 | August 23, 2017   Page 6 of 7
       drop four murder charges and another Class A felony charge and not pursue a

       habitual offender enhancement or a life without parole enhancement. As for

       LaRussa’s remorse, we cannot say that it even comes close to defining

       LaRussa’s overall character to the extent that his extensive criminal history

       does. LaRussa has failed to establish that his forty-four-year sentence is

       inappropriate.


[11]   We affirm the judgment of the trial court.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-619 | August 23, 2017   Page 7 of 7